Citation Nr: 0840003	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-23 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that denied the benefits sought on 
appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.   The veteran does not have bilateral hearing loss that is 
causally or etiologically related to service.

2.  The veteran does not have tinnitus that is causally or 
etiologically related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated June 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

While the veteran was not advised of the criteria for rating 
a hearing loss and tinnitus disability, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Unfortunately the veteran's complete service medical records 
are unavailable as they appear to have been destroyed and 
attempts have been made to reconstruct the veteran's service 
records.  However, the Board finds that the veteran is not 
prejudiced by the lack of these service medical records 
because in a statement from him dated in July 2005 he 
indicated that he received no treatment for hearing loss or 
tinnitus during service.  Consequently, it would appear that 
the veteran's service medical records would not aid him in 
substantiating his claims.  

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Mayfield v. 
Nicholson, 19 Vet.App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal.

The issue before the Board involves claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The June 1955 service exit examination, the veteran's only 
available service medical record, showed no hearing loss 
disability.  The veteran received a score of 15 out of 15 in 
whisper and spoken voice tests.  The examiner marked the ears 
as normal and made no comments indicating a hearing complaint 
or problem.

Following service, the veteran has not provided evidence of 
any complaints, treatments, or diagnosis of hearing loss or 
tinnitus.  

The veteran was afforded a VA examination in June 2007.  At 
the time of the examination the veteran reported that he 
experienced constant bilateral tinnitus.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
70
65
LEFT
15
20
40
75
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96in the left ear.  Following 
the examination the diagnosis was mild to severe 
sensorineural hearing loss bilaterally.  

Based on the VA examination the veteran has hearing loss that 
satisfies the definition of a disability due to impaired 
hearing set forth in 38 C.F.R. § 3.385.  However, there is no 
medical evidence that demonstrates that the veteran's hearing 
loss or his tinnitus is related to service and any noise he 
was exposed to during service. 

In this regard, the VA examiner opined that the veteran's 
hearing loss and tinnitus are not caused by or a result of 
noise exposure he experienced during military service.  He 
based the opinion on the lack of complaints, diagnosis, or 
treatments for almost 50 years after separation from service.  
The examiner noted that the effects of aging were present.  
He also stated that the regularity and degree of noise 
exposure in this case are left to speculation due to the lack 
of combat experience and the unavailability of service 
medical records.  The examiner concluded that he was not 50 
percent or more certain.  As this is the only medical opinion 
that addresses the etiology of the veteran's hearing loss and 
tinnitus, the Board must find that the medical evidence is 
against the claims.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hearing loss and tinnitus had 
its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hearing loss and 
tinnitus and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his current hearing loss 
and tinnitus and an injury, disease or event in service.  
While the veteran is clearly of the opinion that his current 
hearing loss and tinnitus are related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for hearing loss and tinnitus is not established 
in the absence of competent medical evidence demonstrating a 
relationship between hearing loss and tinnitus and service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


